 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRÉ M. ESPINOSA
     ROGER YANG
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     JENNIFER E. LEVY
 6   Trial Attorney
     Counterterrorism Section
 7   National Security Division
     U.S. Department of Justice
 8   10th and Constitution Avenue, N.W.
     Washington, D.C. 20530
 9   Telephone: (202) 514-1092
10   Attorneys for Plaintiff
     United States of America
11
                                     IN THE UNITED STATES DISTRICT COURT
12
                                         EASTERN DISTRICT OF CALIFORNIA
13

14 UNITED STATES OF AMERICA,                           )
                                                       )
15                   Plaintiff,                        )   CASE NO. 2:05-CR-240-JAM-DB
                                                       )
16                                  v.                 )   STIPULATION AND ORDER TO CONTINUE
                                                       )   HEARING
17 HAMID HAYAT,                                        )
                                                       )
18                   Defendant.                        )
19           The United States of America, by and through its attorneys of record, and Defendant Hamid
20   Hayat, by and through his counsel of record, hereby stipulate as follows:
21           1.       On July 30, 2019, the Court entered an order vacating Hayat’s conviction and sentence
22   after finding that Hayat’s privately-retained defense counsel, Wahzma Mojaddidi, provided him with
23   Constitutionally ineffective representation during his 2006 criminal trial.
24           2.       On or about August 9, 2019, the Court granted the parties’ stipulation permitting Hayat’s
25   release from custody under conditions set forth in the Court’s order. Hayat was released the same day.
26           3.       At the parties’ request, the Court scheduled a status conference for September 20, 2019.
27   Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the Court excluded the following periods of
28
     Stipulation for Continuance and to Exclude Time

                                                                                                        1
 1   time from the calculation of time within which a re-trial must commence: (i) between August 9, 2019,

 2   and September 20, 2019; (ii) between September 20, 2019, and November 22, 2019, (iii) between

 3   November 22, 2019, and December 20, 2019; and (iv) December 20, 2019, and January 17, 2020.

 4            4.      On December 19, 2019, this matter was reassigned to this Court and the January 17, 2020

 5   hearing was vacated. At the parties’ request, the Court scheduled a hearing on February 11, 2020. Time

 6   was not excluded.

 7            5.      The parties now agree and stipulate to reschedule that February 11, 2020 status

 8   conference to February 25, 2020, at 9:15am. Time is not excluded.

 9            IT IS SO STIPULATED.

10
      Dated: February 10, 2020                                 McGREGOR W. SCOTT
11                                                             United States Attorney
12
                                                       By:     /s/ ANDRÉ M. ESPINOSA
13                                                             ANDRÉ M. ESPINOSA
                                                               ROGER YANG
14                                                             Assistant United States Attorneys
15

16    Dated: February 10, 2020                                 RIORDAN & HORGAN

17                                                     By:     /s/ DENNIS P. RIORDAN
                                                               DENNIS P. RIORDAN
18                                                             Counsel for Petitioner/Defendant
19
                                                       ORDER
20
              The Court, having received, read, and considered the parties’ stipulation, and good cause
21
     appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status conference
22
     previously scheduled for February 11, 2020, is vacated and re-scheduled for February 25, 2020, at
23
     9:15am.
24
                     IT IS SO ORDERED.
25
     Dated:    2/10/2020
26                                                                /s/ John A. Mendez
                                                             HON. JOHN A. MENDEZ
27                                                           UNITED STATES DISTRICT JUDGE

28
     Stipulation for Continuance and to Exclude Time

                                                                                                          2
